          Case 2:20-cv-02321-DJH Document 35 Filed 12/04/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    Tyler Bowyer, et al.,                              No. CV-20-02321-PHX-DJH
10                    Plaintiffs,                        ORDER
11    v.
12    Doug Ducey, et al.,
13                    Defendants.
14
15            This matter is set for a hearing on Plaintiffs’ Application for Temporary Restraining
16   Order (Doc. 2) on Tuesday, December 8, 2020.
17            Accordingly,
18            IT IS HEREBY ORDERED that the Court issues the following Order setting
19   deadlines related to the proceedings:
20   I.       Witness List
21            Each party shall separately list the names of witnesses, whether they are fact or
22   expert witnesses, a description of the proposed testimony of each witness (except witnesses
23   who may be called for impeachment), and the basis for such testimony. For expert
24   witnesses, the parties shall include a summary of all opinions the expert may offer at the
25   hearing, copies of all data and supporting documents, and the proposed expert’s CV and
26   qualifications. This disclosure will include the names of each witness the party actually
27   intends to call plus the order in which they intend to call the witnesses. Plaintiffs shall
28   provide full and complete witness disclosures by Saturday, December 5, 2020, at 12:00
       Case 2:20-cv-02321-DJH Document 35 Filed 12/04/20 Page 2 of 2



 1   P.M. Defendants and Intervenors shall provide full and complete witness disclosures by
 2   Sunday, December 6, 2020, at 12:00 P.M. Witness admissibility issues should be
 3   resolved by stipulation. To the extent that they cannot all be resolved, each party shall
 4   provide a numbered chart of exhibits with a short description of the objection (i.e.
 5   “Objection: Rules 401 and 403”).
 6   II.    Exhibit List
 7          Each party shall submit a list of numbered exhibits with a concise description of
 8   each exhibit. In order to understand the evidence that the party intends to rely on and to
 9   provide other parties the opportunity to object prior to the hearing, all parties must disclose
10   and exchange exhibits by Sunday, December 6, 2020 at 3:00 P.M. The parties shall
11   ensure that copies of all exhibits must be produced to the Court by Monday, December 7,
12   2020 at 12:00 P.M. Document admissibility issues should be resolved by stipulation. To
13   the extent that they cannot all be resolved, each party shall provide a numbered chart of
14   exhibits with a short description of the objection (i.e. “Objection: Rules 401 and 403”).
15          IT IS FURTHER ORDERED that the parties’ objections to witnesses and exhibits
16   shall be filed with the Court, as described herein, by Monday, December 7, 2020 at 12:00
17   P.M.
18          IT IS FINALLY ORDERED that any witness or exhibit not disclosed to the other
19   party or to the Court will not be admitted at the hearing.
20          Dated this 4th day of December, 2020.
21
22
23                                                 Honorable Diane J. Humetewa
24                                                 United States District Judge

25
26
27
28


                                                  -2-
